Title: To James Madison from William Lyman, 14 July 1807
From: Lyman, William
To: Madison, James



Duplicate.
Sir,
American Consulate & Agency London 14 July 1807.

The Advantages of R. Wedgewood’s improved Stylographic manifold Writer, or as it is commonly called Copying Machine have been found so much beyond as entirely to Supersede all the former Improvements of that kind.  It is used now in most public Offices but particularly in the Office of State for foreign Affairs where as you must so well know the utmost secrecy is often indispensable
It was by the means thereof that the late Mr. Secretary Fox was enabled to carry on the negotiation & correspondence with the Government of France last Year for Peace with a correctness and privacy never before experienced; whereupon the Advantages to the Public resulting are better than I can communicate them imagine
Wherefore I have ventured to send you one & to desire your Acceptance thereof  It goes in the Enterprise, Kemp Mr. for NewYork as also does one which I have presumed to send the President, and both of them under the particular Care of Major Seth Hunt a Passenger therein who will on arrival take the Charge of transmitting them to Washington.  Referring to former Respects I have only at this time to subjoin assurances of the great Consideration with which I have the honor to be Sir, Your obedt Servt

Wm. Lyman

